Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

                                                                                                     Bridget M. McCormack,
                                                                                                                    Chief Justice
  February 15, 2019
                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem

  158916                                                                                                 Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh,
  In re SMITH, Minors.                                               SC: 158916                                          Justices
                                                                     COA: 343940
                                                                     Newaygo CC Family Division:
                                                                      16-008876-NA

  _______________________________________/

        On order of the Court, the application for leave to appeal the December 13, 2018
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 15, 2019
           d0212
                                                                                Clerk